Citation Nr: 1215779	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-10 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including secondary to service-connected status post septorhinoplasty for nasal obstruction, with nasal valve reconstruction, bilaterally, and adjustment corrective fracture of the nasal bone.  

2.  Entitlement to a compensable initial evaluation for status post septorhinoplasty for nasal obstruction, with nasal valve reconstruction, bilaterally, and adjustment corrective fracture of the nasal bone.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee with torn meniscus, status postoperative arthroscopic surgery.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979 and from July 1989 to November 1995.  It is likely that the Veteran has an additional period of active duty service, but it has not yet been verified.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2011, a Travel Board hearing was held at the RO before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for sleep apnea.  He contends that this condition began during his military service, and/or was aggravated by his service-connected nasal disability.  The Veteran is also seeking increased evaluations for his service-connected nasal and left knee disabilities.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran is shown to have verified active duty service from July 1975 to July 1979 and from July 1989 to November 1995.   Evidence in the claims file suggests that he has at least one additional period of active duty service.  Specifically, the report of separation, issued following his November 1995 discharge, indicates that he has twelve years and two months of prior active duty service.  The Veteran also testified at a hearing before the Board that he reenlisted in April 1981 and served until November 1995 (although this is at odds with his application for disability benefits that was received in April 2003 in which he stated that he entered active duty for the second time in July 1989).  Accordingly, the RO must attempt to verify the Veteran's complete military service.  

In September 2009, a VA examination of the nose, sinus, larynx and pharynx was conducted.  However, the examiner failed to describe the obstruction, if any that was present on either nasal passage.  

The VA examiner did opine that the Veteran's current sleep apnea was "less than likely to be caused by" his inservice deviated nasal septum, but failed to address the issue of whether the Veteran's sleep apnea either began during or was otherwise caused by his military service, or whether it was aggravated by his service-connected status post septorhinoplasty for nasal obstruction with nasal valve reconstruction, bilaterally, and adjustment corrective fracture of the nasal bone.  

At his February 2011 Board hearing, the Veteran testified that he has a history of loud snoring beginning while he served on active duty in the military.  He also reported that his ability to use a cpap machine to treat his sleep apnea is hampered by his service-connected nasal disability, and that this condition has worsened since his last VA examination of the nose, sinus, larynx and pharynx in September 2009.  

In addition, the Veteran's spouse was at the Board hearing and testified that she married the Veteran 29 years earlier (1982), and that he snored loudly back at that time.  

Under these circumstances, the Veteran should be scheduled for the appropriate examination to determine whether his sleep apnea was caused or aggravated by his military service; and if not, whether it has been aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected nasal disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

At his February 2011 Board hearing, the Veteran testified that his degenerative joint disease of the left knee with torn meniscus, status postoperative arthroscopic surgery, had significantly worsened since his most recent VA examination for joints in November 2009.  He also reported that he was receiving ongoing medical treatment for this condition at the VA medical center in Little Rock, Arkansas.  Accordingly, the RO must, with the assistance of the Veteran, obtain the Veteran's updated treatment records, and then schedule the Veteran for a new VA examination to determine the current severity of his service-connected left knee disability.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary actions to verify all periods of the Veteran's military service, including, if necessary, obtaining the Veteran's service personnel records.

2.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him during the course of this appeal for his sleep apnea, his service-connected nasal condition, and his left knee disability.  Records for all treatment not already of record should be sought, and all attempts to secure this evidence must be documented in the claims file by the RO.  

Regardless of the Veteran's response, the RO should obtain the Veteran's updated treatment records, since September 2010, from the VA medical center in Little Rock, Arkansas.

If these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

3.  Schedule the Veteran for a VA examination to address his service connected nasal disability and his non-service connected sleep apnea.  The claims folder, a copy of this remand, and any relevant medical records should be made available to the examiner for review in conjunction with the examination.  A complete rationale should be provided for any opinion expressed.

The examiner should fully detail the symptoms caused by the Veteran's nasal disability, and should specifically indicate the percentage, if any, of obstruction of each nasal passage.

With regard to the Veteran's currently diagnosed obstructive sleep apnea.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's obstructive sleep apnea either began during or was otherwise caused by his military service.  

If the examiner finds that this is less likely than not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's obstructive sleep apnea was aggravated (i.e., the underlying disease increased in severity beyond its natural progression) by his service-connected nasal disability.  

In answering these questions, the examiner should address the Veteran and his wife's recollections that he was a loud snorer for a number of years and that he experienced daytime fatigue while in the military, as well as the fact that sleep apnea was not diagnosed for a number of years after separation from service.

4.  Schedule the Veteran for an examination of his left knee.  The claims folder, a copy of this remand, and any relevant medical records should be made available to the examiner for review in conjunction with the examination.  A complete rationale should be provided for any opinion expressed.

The examiner should conduct range of motion studies of the left knee (expressed in degrees), noting the exact measurements for flexion and extension.  If pain on motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use of the left knee should be described.  In addition, the examiner should indicate whether, and, if so, to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use of the left knee; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.  

The examiner should specifically indicate the presence or absence of any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.  

The examiner should also indicate whether the semilunar cartilage in the Veteran's left knee either is dislocated or has been removed.  If it is dislocated, the examiner should describe whether such dislocation is accompanied by frequent episodes of locking, pain and/or effusion into the joint.  The examiner should also indicate whether there is impairment of the tibia and fibula of the left leg, to include nonunion of, with loose motion, requiring a brace; or malunion of, manifested by slight, moderate or marked knee or ankle disability.  

The examiner should discuss the effect, if any, that the Veteran's knee disability has on his ability to work.  

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


